Citation Nr: 1615307	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  10-35 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to increased ratings for a service-connected left knee disability, currently evaluated as 10 percent disabling prior to July 29, 2012 (DC 5257), and 30 percent disabling from October 1, 2013 (DC 5055). 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to October 1980.

This case comes before the Board of Veterans' Appeals  (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied entitlement to a rating in excess 10 percent for residuals of fracture of the left tibia with internal derangement and chondromalacia of the left knee.  While the RO also denied claims for entitlement to increased ratings for service-connected residuals of nose fracture, left eyelid scar and left little finger fracture and laceration disabilities, the Veteran's September 2010 substantive appeal explicitly limited his appeal to a claim for increase for his service-connected left knee disability.  Accordingly, the additional claims for increase for residuals of nose fracture, left eyelid scar, and left little finger fracture and laceration disabilities are not before the Board for appellate consideration. 

In January 2014, the RO granted a temporary total disability rating for total left knee replacement (previously residuals of fracture of the left tibia with internal derangement and chondromalacia of the left knee), effective July 30, 2012, and assigned a 30 percent disability rating effective October 1, 2013. After the Veteran has perfected his appeal, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the claim for increase for the periods prior to July 30, 2012 and since October 1, 2013 are still before the Board for appellate consideration and the issue has been appropriately rephrased above.

In June 2011, the Veteran and his spouse testified at a hearing before a Decision Review Officer (DRO) at the RO. A transcript of this hearing is associated with the claims file.  During the hearing, the Veteran asserted that he has been unable to work since March 2009 due to his service-connected left knee disability.  In light of the Court of Appeals for Veterans Claims (Court) holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board considers a claim for entitlement to a TDIU as part of the pending claim for increase for the left knee disability on appeal.

In July 2014, the Board remanded the claims for additional development.

This appeal was processed using Virtual VA and VBMS (the Veterans Benefits Management System).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, it appears clear that substantial compliance with the Board's July 2014 remand instructions was not achieved.  Hence, the current Remand is necessary to remedy this failure of compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).

In its July 2014 Remand, the Board instructed the RO to take the following actions:  1) afford the Veteran a VA examination to evaluate the current severity of his service-connected left knee disability; 2) obtain relevant outstanding treatment records dated since August 1, 2012; 3) develop the claim for TDIU, to include issuing the Veteran proper notice; 4) refer the claims for left knee disability and TDIU to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of whether an extraschedular rating may be assigned under 38 C.F.R. § 3.321(b)(1); and 5) readjudicate the issues on appeal, and issue a supplemental statement of the case if any benefit sought on appeal was not granted.

Review of the electronic claims file indicates that none of the above actions have been completed following the July 2014 Remand.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with proper VCAA notice as to the information and evidence needed to substantiate a claim for entitlement to a TDIU.
 
2.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical and rehabilitative care providers, VA and non-VA, who have treated him for his service-connected left knee disability since August 1, 2012.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. 

Regardless of the Veteran's response, obtain and associate with the claims file any VA treatment records and diagnostic studies from all VA facilities identified by the Veteran and in the record, to include ongoing treatment records from the North Texas VA Health Care System dating since January 2014 and records of fee based rehabilitative treatment since January 2012.

Appropriate steps should be taken to obtain any identified records and all attempts to obtain treatment records should be documented in the claims folder.

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If any records identified by the Veteran and in the record cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his representative are be notified of unsuccessful efforts in that regard, in order to allow them the opportunity to obtain and submit those records for VA review.
 
3.  Once the above requested development is complete to the extent possible, schedule the Veteran for an appropriate VA examination with an appropriate examiner to determine the current nature and severity of his service-connected left knee disability.  The Veteran must be notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claims.  See 38 C.F.R. § 3.655(b) (2015).  The claims folder must be made available to the examiner and reviewed in conjunction with the examination. 

All indicated studies, including range of motion studies in degrees, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain. 

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. 

The examiner should also discuss whether residuals of the Veteran's November 2010 and July 2012 left knee replacements include(d) either:

(1) chronic residuals of severe painful motion or weakness in the left lower extremity, or; 

(2) intermediate degrees of residual weakness, pain or limitation of motion 

Regarding left knee surgical scars, the examiner should address the size, location and any associated pathology, to include tenderness or pain, of such scars. 

To the extent possible, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected left knee disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation. 

A complete rationale for all opinions expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation. 
 
4.  Review the examination report to ensure that it is in complete compliance with the directives of this REMAND. If the report is deficient in any manner, corrective procedures must be implemented at once. 
 
5.  Submit the issues of increased ratings for a left knee disability and entitlement to a TDIU to the Under Secretary for Benefits or Director of Compensation and Pension Service for an extraschedular evaluation under both 38 C.F.R. §§ 3.321(b)(1)  and 4.16(b).
 
6.  After completing the development requested above, and any other development deemed necessary, readjudicate the issues on appeal to include extraschedular consideration of the claims pursuant to 38 C.F.R. §§3.321(b)(1) and 4.16(b).  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




